Citation Nr: 0622288	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-43 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for low back strain.  


REPRESENTATION

Appellant represented by:	To be determined.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The veteran testified before a Decision 
Review Officer (DRO) at a hearing held at the Manchester RO 
in March 2005.  A transcript of this hearing is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002). This assistance specifically 
includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002).  

During the March 2005 DRO hearing, the veteran testified that 
he was awarded Social Security disability benefits for his 
back disorder in the early 1990s.  However, neither the 
decision granting these benefits nor the medical records 
underlying that award are on file.    

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  The veteran has alleged that he was 
treated by Dr. T.E. for a back, arms, neck, and wrist 
condition in Concord, New Hampshire, from August 1, 2004 to 
April 1, 2005.  He submitted a signed authorization form for 
these records in March 2005 and the RO requested these 
records in correspondence dated in April 2005.  The RO also 
made a follow-up request in June 2005.  However, there is no 
indication in the claims folder that Dr. T.E. ever responded 
to these requests.       

In the veteran's September 2004 notice of disagreement, he 
stated that he no longer desired Disabled American Veterans 
to hold power of attorney in his case.  Subsequently, during 
the March 2005 DRO hearing the veteran was represented by a 
representative from the American Legion.  However, the 
veteran did not execute a new VA Form 21-22 designating the 
American Legion as his new power of attorney.      

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration and obtain all 
medical records used in determining the 
claimant's entitlement to Social 
Security benefits in the early 1990s, 
as well as copies of any administrative 
decisions, examination reports, hearing 
transcripts, etc.  Once obtained, all 
documents must be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.	Since the Board is remanding this case 
for Social Security records, the RO 
should make one more attempt at 
obtaining medical records from Dr. T.E.  
The RO should request from the veteran 
and his representative, if applicable, 
all medical records from Dr. T.E. dated 
from August 1, 2004 to April 1, 2005.  
The claimant should either submit the 
records himself or provide the 
necessary authorization to the RO (it 
would expedite the case greatly if the 
veteran were to obtain these records 
himself).  Once obtained, the RO should 
make a third request for these records.  
All documents regarding this third 
request must be permanently associated 
with the claims folder.  If the records 
are unobtainable, this should be noted 
in writing and associated with the 
claims folder.

3.	The RO should request clarification 
from the veteran as to the type of 
representation he desires and request 
that the veteran execute a new VA Form 
21-22 or equivalent authorizing the new 
representative, if any.   

4.	The RO should then review the record 
and ensure that all the above actions 
are completed.  When the RO is 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (Continued on the 
following page)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



